Citation Nr: 1735819	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-28 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an overpayment of education benefits in the calculated amount of $7,588.87 was properly created. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 2000 to December 2003.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board at the RO in June 2014; however, the record shows that the Veteran failed to report for that hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

The Board remanded the case for further development in September 2016 and June 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed via a paper education file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case was previously before the Board in September 2016. Regretfully, another remand is warranted to comply with the September 2016 remand directives. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

The September 2016 and June 2015 remands directed the AOJ to conduct an audit of the Veteran's VA education benefits and to provide him with a copy of the audit, along with a letter explaining the creation of the entire amount of the assessed overpayment and information about a waiver of indebtedness.  In addition, the Board also instructed the AOJ to provide the Veteran with appropriate notice concerning the amount of the overpayment using the amount found by the audit and to request that he submit any additional relevant evidence in his possession, to include any information regarding his Pell grants.

In February 2016 correspondence to the Veteran, the RO explained the creation of the overpayment and attached a copy of the audit.  The RO also readjudicated the case in a March 2016 Supplemental Statement of the Case (SSOC).  The Veteran did not submit any additional argument or evidence in response to this information; however, it appears that he was not properly notified of VA's actions related to his appeal starting from the June 2015 remand.  In this regard, a note in the claims file shows that the Veteran updated his address with VA in September 2014, but this information was not added to the claims file until June 2016.  The February 2016 correspondence was sent to the Veteran's updated address, but the Board remands and March 2016 SSOC were sent to the Veteran's previous address of record.

In addition, it does not appear that the RO provided the Veteran with information about requesting a waiver of indebtedness and did not request that he submit any additional relevant evidence in support of his claim.  

The record indicates the Veteran has an updated address where VA correspondence should be resent. Correspondence sent to the Veteran at an address in Suffolk, Virginia was returned as undeliverable in February 2017. See February 7, 2017 returned mail. VBMS reflects the Veteran has an updated address in Portsmouth, Virginia, which the RO should use to to provide the Veteran with the necessary documents. If these documents are not returned by the postal service as undeliverable then the RO should proceed with adjudication. 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran another copy of the documents in the claims file relevant to his education overpayment appeal dated from September 2014 to present, including the June 2015 and September 2016 Board remands, February 2016 letter and attached audit and March 2016 SSOC to most recent address of record in VBMS in Portsmouth, Virginia. 

2.  The AOJ should also provide the Veteran with outstanding notice for his claim.  This letter should provide him with information about requesting a waiver of indebtedness, as well as request that he submit any additional relevant evidence in support of his claim.  See also June 2015 Board remand directives.

3.  Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUTED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




